Per Curiam.
The judgment was entirely regular. Where one of two defendants is in defanlt, it is necessary to sign judgment against him, in order to proceed against the other. But such judgment is interlocutory; and the venire which subsequently is tam triandum, as to the one, quam inquirendum as to the other; and when a verdict is returned upon it against both, final judgment is consequently rendered against both. Here there was no venire, judgment being rendered for a subsequent default against the other also. These interlocutory judgments were afterwards liquidated, and whether by inquest or by the prothonotary under the guidance of the court, is immaterial. By our practice, final judgment on an. inquisition, or liquidation by the prothonotary, is seldom formally entered, though it might be done at any time, if required, on an application to the court. The award of an execution on a scire facias quare executio non, is the appropriate judgment by the English practice, and in a case like the present it may be well taken for a final judgment against both. The plaintiff in error would be estopped from saying that final judgment had not been rendered, for without it, his writ of- error would have issued improvidently.
Judgment affirmed.